Citation Nr: 1404498	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1972 to April 1994.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a November 2011 decision, the Board reopened the claim and remanded for additional development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated June 2009 to April 2012.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that additional development is necessary in order to adjudicate the claim.  

As detailed in the previous remand, the Veteran's June 1979 enlistment examination report is absent of any diagnosis of anemia.  Service treatment records show that the Veteran was treated for anemia, which was noted as microcytic anemia that was most likely thalassemia.  Post-service, the September 2008 VA examiner concluded that the mild microcytic anemia the Veteran was currently diagnosed with was the same mild microcytic anemia noted in service.  The examiner also concluded that the microcytic anemia was most likely related to thalassemia which would be a congenital disorder acquired at birth and not while on active duty.  The examiner also indicated that the Veteran's anemia had been worsened at times which would be superimposed on her chronic underlying anemia.

Pursuant to the November 2011 remand instructions, the Veteran underwent another VA examination in November 2011.  The examiner concluded that the Veteran had alpha thalassemia which was an inherited genetic autosomal recessive blood disease.  The examiner also concluded that it was more likely than not that the Veteran had the disease prior to entering service and it was less likely as not that the condition increased in severity beyond the natural progression of the disease.  

The Board notes that the presumption of soundness does apply to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  When the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel  has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).

As the November 2011 VA examiner concluded that the Veteran had a congenital disease and that disease was not noted at entrance, the Board finds that the November 2011 VA examiner failed to provide a medical opinion based on the proper legal standard.  Specifically, the examiner failed to opine as to whether the evidence showed that the Veteran's anemia "clearly and unmistakably" preexisted service and whether the evidence showed the Veteran's preexisting anemia was "clearly and unmistakably" not aggravated by service.  As such, the Board finds that a remand is necessary in order for the November 2011 examiner to provide an opinion based on the proper legal standard.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file, including this remand, to the November 2011 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an addendum opinion.  The examiner should specifically address the following:

(a) Does the evidence of record clearly and unmistakably establish that the Veteran's inherited genetic autosomal recessive blood disease, to include thalessemia, existed prior to her entry into active service?

(b) If so, does the evidence of record clearly and unmistakably show that the pre-existing inherited genetic autosomal recessive blood disease, to include thalessemia, was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

2. After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


